Case 2:17-cv-00357-JAK-SK Document 205 Filed 09/01/21 Page 1 of 3 Page ID #:4538



   1

   2

   3

   4

   5

   6

   7

   8                       UNITED STATES DISTRICT COURT
   9                     CENTRAL DISTRICT OF CALIFORNIA
  10

  11 JORGE PEREZ, on behalf of himself,       No. 2:17-CV-00357-JAK-SK
     all others similarly situated, and the
  12 general public,

  13               Plaintiff,
            v.                                JUDGMENT
  14
     PERFORMANCE FOOD GROUP,
  15 INC., a Colorado corporation; VISTAR
     TRANSPORTATION, LLC, a Delaware
  16 limited liability company; ROMA
     FOOD ENTERPRISES, INC., a
  17 California corporation; and DOES 1-50,
     inclusive,
  18
                   Defendants.
  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                              1             Case No. 2:17-cv-00357-JAK-SK
Case 2:17-cv-00357-JAK-SK Document 205 Filed 09/01/21 Page 2 of 3 Page ID #:4539



   1         Plaintiff’s Motion for Final Approval of Class Action Settlement and
   2 Plaintiff’s Motion for an Award of (1) Attorney’s Fees to Class Counsel, and (2)

   3 Enhancement to Plaintiff, was reviewed and granted. Therefore,

   4         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED:
   5         1.     The Settlement Agreement entered by the parties is approved.
   6         2.     The proposed Settlement is “fair, reasonable and adequate” based on the
   7 value of the claims in the case, the monetary value of the proposed settlement and

   8 the risks that the plaintiff would face in proceeding with litigation. The Settlement

   9 Agreement was reached after sufficient investigation and discovery had occurred and

  10 following a mediation with an experienced neutral.

  11         3.     The Notice Plan has been fully implemented. The Notice Plan complies
  12   with Fed. R. Civ. P. 23(c)(2)(B). It constituted the best practicable notice, was
  13   reasonably calculated under the circumstances to inform Settlement Class Members
  14   of the pendency of this case, and of their right to exclude themselves or object to the
  15   Settlement and to appear at the Final Approval Hearing, and was reasonable and
  16   constituted due, adequate and sufficient notice to all persons entitled to receive
  17   notice.
  18         4.     The Class meets all of the legal requirements for class certification for
  19   settlement purposes only under Fed. R. Civ. P. 23(a) and 23(b)(3) and it is certified
  20   for settlement purposes.
  21         5.     The Court retains jurisdiction of all matters relating to the interpretation,
  22   administration, implementation, effectuation, and enforcement of this order and the
  23   Settlement. The Court also retains jurisdiction over all parties and the Class as to all
  24   matters concerning disbursement of unclaimed settlement funds and related matters.
  25         6.     The Parties and the Settlement Administrator will comply with all
  26   obligations under the Settlement Agreement.
  27         7.     The proposed service award of $5,000 is fair reasonable and adequate,
  28   and shall be paid to Jorge Perez from the Settlement Fund.

                                                   2                  Case No. 2:17-cv-00357-JAK-SK
Case 2:17-cv-00357-JAK-SK Document 205 Filed 09/01/21 Page 3 of 3 Page ID #:4540



   1         8.    Class Counsel is awarded attorney’s fees of $258,333.33, which shall be
   2   paid out of the Settlement Fund.
   3         10.   Class Counsel shall be reimbursed for their litigation costs of
   4   $30,390.57, which shall be paid from the Settlement Fund.
   5         11.   The Settlement Administrator, Simpluris, Inc., is awarded settlement
   6   administration expenses in the amount of $9,000, which shall be paid from the
   7 Settlement Fund.

   8         12.   This action is dismissed with prejudice.
   9

  10   IT IS SO ORDERED.
  11

  12

  13   Dated:       September 1, 2021
                                                     John A. Kronstadt
  14                                                 United States District Judge
  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                 3                  Case No. 2:17-cv-00357-JAK-SK
